Atkinson, J.
The charge in the main was a clear and accurate presentation of the rules of ' law applicable, most of which are well settled by repeated' adjudications of this court; if any errors were committed in charging, in refusing to charge, or in any other respects, they were not of sufficient weight or importance to materially affect the determination of the ease by the jury upon its substantial, merits, or to require the granting of a new trial. The case depended mainly upon the evidence, which, though voluminous, confused, complicated and conflict-' ing, both upon questions of boundary and title, warranted the verdict rendered; and the same having been approved by the trial judge, this court will not control his discretion in refusing to set it aside. Judgment affirmed.